Citation Nr: 1211985	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel 

INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision. 

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  An examination was provided that at the very least substantially complied with the Board's remand instructions.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence of record establishes that the Veteran's diagnosed tinnitus began while he was on active duty and it has continued since that time.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that his diagnosed tinnitus was caused by noise exposure during his time in military service.  The Veteran has reported that during service his military occupational specialty (MOS) was as an assistant gunner in the artillery unit, and that in this position, he was exposed to noise from heavy weapons fire, including frequent exposure to noise from howitzers.  

At a VA examination in December 2006, a diagnosis of tinnitus was confirmed.  As such, the issue becomes whether the Veteran's tinnitus either began during or was otherwise caused by his military service. 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran testified at a hearing before the Board in April 2011that he had experienced ringing in his ears while on active duty, and that it had continued since that time, becoming more pronounced more recently.  The Veteran's testimony was somewhat disjointed, but in no way did the Veteran appear incredible.  He credibly reported that he first became aware of tinnitus while in the military, and even reported it to an officer; but because he was told it was normal and that nothing could be done for it, he did not seek any treatment for it.

At the outset, the Board notes that the Veteran's DD-214 confirms that his MOS was as an artillery crewman.  As such, the Board concludes that the Veteran did experience military noise exposure.  See 38 U.S.C.A. § 1154(a).  

However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the tinnitus.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  

Service treatment records do not show any complaints of tinnitus while the Veteran was in service, which is not surprising as the Veteran testified that he never sought treatment for tinnitus in service as he was told that there was nothing that could be done about it.  The Veteran did assert telling a superior officer about the ringing, but nothing was ever done about it.  At separation, the Veteran's hearing was found to be normal and audiometric testing showed normal hearing.  Additionally, on a medical history survey completed in conjunction with his separation physical, the Veteran denied experiencing any ear problems.   As such, there is no indication in service that the Veteran was having any hearing problems.

It is noted that the Veteran's claim was denied initially, because a VA examiner had misinterpreted the Veteran's statement that the ringing in his ears had been more pronounced for the past 7-8 years as an indication that the Veteran's tinnitus had begun 7-8 years earlier.  However, the Veteran cleared this point up at his hearing before the Board, explaining that his tinnitus had become more pronounced in the previous 7-8 years.

The Board remanded the claim for an additional medical opinion which would take the Veteran's statements into account.  However, while an examination was provided in 2011, the examiner did not discuss the Veteran's assertions that the ringing had begun in service.  The examiner found that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  However, the failure to address the Veteran's statements renders this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides a veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate). 

This examination was not without merit; however, as the Veteran once again averred that the onset of his tinnitus occurred while he was on active duty.  

Reviewing the entirety of the lay statements, the Veteran has consistently reported that he first noticed the ringing in his ears while in service and that the ringing has continued to the present time.  Given this conclusion, the Veteran's credible testimony alone is sufficient to support a grant of service connection.

The Board acknowledges the negative medical opinions of record, but as discussed these opinions are inherently flawed, and even if they were not, a balancing of the opinions against the credible testimony at most leads to a finding that the evidence is in relative equipoise, thus mandating that reasonable doubt be resolved in the Veteran's favor. 

As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
  

ORDER

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


